Title: To James Madison from Gabriel Richard, 17 November 1809 (Abstract)
From: Richard, Gabriel
To: Madison, James


17 November 1809, Detroit. As director of the Spring Hill Indian school, Richard reports on progress made in equipping the facility; however, no new buildings have been erected. Encloses accounts and certificate from Governor Hull attesting to Richard’s activities on behalf of “about twelve Indian Children.” Alludes to Jefferson’s plan for Indian education and believes JM also will “chearfully patronise the Civilisation of our Indian neighbours.” President Jefferson suggested the school might be turned into a privately owned one, under Richard’s direction, and Gallatin proposed selling it at public auction. Richard then offered to buy the school privately for $2,100—the price paid for it by the government in 1808. Should that plan be adopted, Richard is still willing to buy the school, provided he would have four or five years to pay off the debt. Hopes the school can be maintained as a private institution, for that would be more economical and, in the long run, more efficient. Has stated the situation and now asks that a decision be made. If Spring Hill is to remain a public property a considerable sum should be spent on improvements and for feeding, clothing, and instructing the Indians.
